Exhibit Julia Hallisey FOR IMMEDIATE RELEASE Investor Relations Tel: +1-203-504-1063 Aircastle Announces Quarterly Dividend of $0.25 per Common Share Stamford, CT.September 11, 2008 - Aircastle Limited (NYSE: AYR) announced today that its Board of Directors declared a third quarter cash dividend on its common shares of $0.25 per share, payable on October 15, 2008 to shareholders of record on September 30, 2008. Aircastle announces dividends on a quarterly basis, separately from quarterly earnings announcements. About Aircastle Limited Aircastle Limited is a global company that acquires and leases high-utility commercial jet aircraft to airlines throughout the world. As of June 30, 2008 Aircastle’s aircraft portfolio consisted of 135 aircraft comprising a variety of passenger and freighter aircraft types that were leased to 58 lessees located in 30 countries. For more information regarding Aircastle and to be added to our email distribution list, please visit http://www.aircastle.com.
